
	
		II
		111th CONGRESS
		1st Session
		S. 1697
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2009
			Mr. Franken introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require that household cleaning products and similar
		  products bear labels that state completely and accurately all of the
		  ingredients of such products, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Household Product Labeling Act of
			 2009.
		2.Labeling
			 requirement for certain household products
			(a)DefinitionsIn
			 this Act:
				(1)Consumer
			 productThe term consumer product has the meaning
			 given the term in section 3 of the Consumer Product Safety Act (15 U.S.C.
			 2052).
				(2)Covered
			 productsThe term covered products consists of the
			 following consumer products:
					(A)Household
			 cleaning products.
					(B)Air fresheners
			 and deodorizers.
					(C)Floor and
			 furniture polish.
					(D)Dishwashing
			 soap.
					(E)Drain
			 cleaners.
					(F)Laundry detergent
			 and dryer sheets.
					(G)Epoxies.
					(H)Paints or
			 stains.
					(I)Any other similar
			 consumer product designated by the Consumer Product Safety Commission for
			 purposes of this Act.
					(3)IngredientsThe
			 term ingredients, with respect to a covered product, includes any
			 fragrance, dye, or preservative, and any component of such fragrance, dye, or
			 preservative, included in such product.
				(4)Interstate
			 commerceThe term interstate commerce has the
			 meaning given the term in section 2 of the Federal Hazardous Substances Act (15
			 U.S.C. 1261).
				(5)LabelThe
			 term label has the meaning given such term in such section
			 2.
				(b)Labeling
			 requirement
				(1)In
			 generalEach covered product introduced or delivered for
			 introduction into interstate commerce shall bear a label that states
			 completely, accurately, and legibly all of the ingredients of such
			 product.
				(2)Standard list
			 of ingredientsThe Consumer Product Safety Commission shall
			 prescribe in the rules required by subsection (d) a standardized list of the
			 ingredients known to be included in covered products in order to ensure the
			 uniform statement of ingredients on covered products in labels on covered
			 products under this Act.
				(c)EnforcementBeginning on the date that is 540 days
			 after the date of the enactment of this Act, any covered product that is
			 introduced or delivered for introduction into interstate commerce in violation
			 of subsection (b) shall be treated as a misbranded hazardous substance within
			 the meaning of section 2(p) of the Federal Hazardous Substances Act (15 U.S.C.
			 1261(p)).
			(d)RulemakingNot
			 later than 1 year after the date of the enactment of this Act, the Consumer
			 Product Safety Commission shall prescribe rules to carry out this Act.
			
